DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/16/2021 has been entered.
 
Response to Amendment
The amendment of 12/01/2021 has been entered and fully considered by the examiner.
Claims 1,  have been amended. Claims 3 has been canceled. Claims 1,2, and 4-17 are currently present in the application with claim 1 being independent.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 4-13, and 15-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vince et al. (U.S. Publication No. 2004/0152983) hereinafter “Vince” in view of Rappaport et al. (U.S. Publication No. 2008/0075348) hereinafter “Rappaport” and Pederson et al. (U.S. Publication No. 2009/0306509) hereinafter “Pederson”.
Regarding claim 1, Vince discloses a system for determining tissue composition [tissue characterization system of Vince; see abstract of Vince], the system comprising:
an imaging system [probe and the processor] comprising a non-invasive probe [external non-invasive ultrasound probe 105;  see [0021] and FIG. 1 of Vince] with one or more active emitters [see [0021]; last five lines of the paragraph and [0024]], wherein the probe is configured to: emit energy toward an object of a patient at an angle of incidence [see FIG. 2; it is inherent that any imaging component emits energy at “an angle” relative to the patient]; and generate imaging data based on reflections of the energy [see [0029] of Vince disclosing an image of the ultrasound data is generate];
a processor [signal analyzer logic 120 ] in communication with the probe [see [0025]; the signal analyzer logic gets data collected by the probe and analyzes them] and configured to access a database storing pre-determined signal property values [see [0028] of Vince; the processor is in communication with the predetermined signal properties which could be in the form of a database]  , wherein the processor is further configured to:
[see [0025] of Vince] based on frequency information of the imaging data [see [0026] of Vince], classify the object based on a comparison of the signal property value to a pre- determined signal property value stored in the database [see [0032]-[0034] and claim 10 of Vince]; and output, to a display in communication with the processor, an indicator representing a classification of the object [see [0029] and [0044] of Vince]  
Vince does not disclose that database storing pre-determined signal properties arranged by corresponding angles of incidence and that the signal property value is associated with the angle of incidence; and retrieve based on the angle of incidence, a predetermined signal property value stored in the database and that the imaging system is configured to determine the angle of incidence, and the processor is configured to receive the angle of incidence from the imaging system.
Rappaport, directed towards a method of image analysis, database construction, classification and automatic diagnosis [see abstract of Rappaport] discloses that that database storing pre-determined signal properties arranged by corresponding angles of incidence [see [0216] and [0249] disclosing that the classification of the images in the database is done in correspondence with their angle of incidence] and that the signal property value is associated with the angle of incidence;[see [0135]; each image is associated with an angle and therefore, their signal property is associated with the same angle; see also [0189]-[0192] of Rappaport] and retrieve based on the angle of incidence a predetermined signal property value stored in the database [see [0214]-[0224] discloses determining the angle of incidence for a taken image. Further [0225]-[0232] discloses retrieving images with the same angle of incidence to find the tissue parameters including anatomic features, bone parameters and abnormalities]
Pederson, directed towards an imaging probe with embedded angle and position sensors to determine the angle of each image and tagging it to the image [see abstract of Pederson] discloses that the imaging system is configured to determine the angle of incidence [see [0019]-[0023] of Pederson disclosing that the angle of incidence (i.e. the orientation of the probe) is known and associated/tagged to each image] and that the processor is further configured to receive the angle of incidence from the imaging system;[see [0024]; the angle data are sensed by the angle sensors and sent to the processing unit]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the system of Vince further and make database storing pre-determined signal properties arranged by corresponding angles of incidence and that the signal property value is associated with the angle of incidence according to the teachings of Rappaport in order to eliminate the error in the diagnosis caused by various imaging angles [see [0002]-[003] and [0273] of Rappaport]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the system of Vince further and include an angle sensor so that the pose and angle of the probe and as a result, the angle of incidence during each scan line would be known and further tagged and sent to the processing system according to the teachings of Pederson in order to associate each image with its proper angel of incidence and provide an accurate information regarding each image.
claim 4, Vince further discloses that the probe [ultrasound probe 105] is configured to:
 emit additional energy toward the object of interest at a further angle of incidence [see [0021]-[0022] discloses a handheld external probe. It is inherent that a handheld external probe can be rotated in the hands of the user hence emitting energy at a variety of angles of incidence towards the subject];
generate further imaging data based on reflections of the additional energy [see [0022] and [0029] of Vince]; and
 classify the object based on a comparison of the signal property value and the further signal property value to the pre-determined signal property value and a further pre-determined signal property value stored in the database [see [0032]-[0034] and claim 10 of Vince; see [0036] disclosing that additional continued imaging and analysis and further classification is done]. 
Vince does not disclose determining a further signal property value based on the further imaging data, wherein the further signal property value is associated with the further angle of incidence.
Rapaport further discloses determining a further signal property value based on the further imaging data, wherein the further signal property value is associated with the further angle of incidence. [see [0214]-[0224] discloses determining the angle of incidence for a taken image. Further [0225]-[0232] discloses retrieving images with the same angle of incidence to find the tissue parameters including anatomic features, bone parameters and abnormalities]
[see [0002]-[003] and [0273] of Rappaport]
Regarding claim 5, Vince further discloses that the one or more emitters are configured to emit the energy along different directions without repositioning the probe. [see [0021]-[0022] discloses a handheld external probe. It is inherent that a handheld external probe can be rotated in the hands of the user hence emitting energy at a variety of angles of incidence towards the subject]; 
Regarding claim 7, Vince discloses the system for tissue characterization including a database [see rejection of claim 1 and [0032]-[0034] of Vince] 
Vince however does not disclose that the database is arranged by the corresponding angles of incidence and secondary parameters, wherein the processor is configured to: receive a selection of a secondary parameter; and identify the pre-determined signal property value from the database based on the selected secondary parameter, wherein the secondary parameter is associated with an imaging condition.  
Rappaport further discloses that the database is arranged by the corresponding angles of incidence [see [0216] and [0249] disclosing that the classification of the images in the database is done in correspondence with their angle of incidence] and secondary parameters [see [0274] of Rappaport disclosing that patient pre-existing history can be considered as well as secondary parameters in analysis and classification], wherein the processor is configured to: receive a selection of a secondary parameter [see [0274] of Rappaport]; and retrieve based on the secondary parameter the pre-determined signal property value from the database based on the selected secondary parameter[see [0274]-[0275] of Rappaport] wherein the secondary parameter is associated with an imaging condition [see [0274] of Rappaport; the pre-existing condition of the patient” is an imaging condition] 
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the database of Vince further and arrange it by the corresponding angles of incidence and secondary parameters, wherein the processor is configured to: receive a selection of a secondary parameter; and identify the pre-determined signal property value from the database based on the selected secondary parameter, wherein the secondary parameter is associated with an imaging condition according to the teachings of Rappaport in order to increase accuracy and reliability of the analysis [see [0274] of Rappaport] 
Regarding claim 8, Vince discloses system for determining tissue composition [see rejection of claim 1 above].
Vince does not expressly disclose secondary parameters, which comprise at least one of a body mass index of the patient, a pre-existing condition of the patient, or a frequency configuration of the probe.
 Rappaport further discloses that the secondary parameter comprises at least one of a body mass index of the patient, a pre-existing condition of the patient [see [0274] of Rappaport disclosing that patient pre-existing history can be considered as well as secondary parameters in analysis and classification], or a frequency configuration of the probe.  
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the system of Vince and consider secondary parameters in the analysis and classification comprising at least one of a body mass index of the patient, a pre-existing condition of the patient, or a frequency configuration of the probe according to the teachings of Rappaport in order to increase accuracy and reliability of the analysis [see [0274] of Rappaport]
Regarding claim 9, Vince further discloses that the processor is configured to transform the imaging data into a frequency domain.[see [0026] of Vince]  
Regarding claim 10, Vince further discloses that the pre-determined signal property value is representative of at least one of a scatter size of the object, a density of the object, a viscosity of the object, an impedance of the object [see 0031] of Vince], or an attenuation of the object [see [0022]-[0023] of Vince].  
Regarding claim 11, Vince further discloses that the processor is configured to classify the object by determining a tissue type [see [0025] and [0034] of Vicne].  
Regarding claim 12, Vince further discloses that the processor is configured to determine the signal property value using at least one of spectral analysis [see [0031] of Vince disclosing spectral analysis of the signal], wavelet decomposition, or curvelet decomposition.  
Regarding claim 13, Vince further disclose that the probe comprises an external ultrasound imaging probe. [see [0021]-[0022] of Vince]
claim 15, Vince discloses system for determining tissue composition [see rejection of claim 1 above].
Vince does not disclose that the predetermined signal property values stored in the database are arranged by corresponding angle of incidence.
Rapaport further discloses that the predetermined signal property values stored in the database are arranged by corresponding angle of incidence. [see [0135]; each image is associated with an angle and therefore, their signal property is associated with the same angle; see also [0189]-[0192] of Rappaport]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the system of Vince further and make the predetermined signal property values stored in the database arranged by angle of incidence according to the teaching of Rappaport in order to classify the data based on their angle and make retrieving easier.
Regarding claim 16, Vince discloses system for determining tissue composition [see rejection of claim 1 above].
Vince does not disclose that the predetermined signal property values stored in the database are arranged by secondary parameters.
Rappaport further discloses that the predetermined signal property values stored in the databased are arranged by secondary parameters. [see [0274]-[0275] of Rappaport disclosing that patient pre-existing history can be considered as well as secondary parameters in classification],
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the system of Vince further and make the 
Regarding claim 17,Vince further disclseos the system of claim 1 further comprising the database. [see [0032]-[0034] of Vince]

Claims 2 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vince et al. (U.S. Publication No. 2004/0152983) hereinafter “Vince” in view of Rappaport et al. (U.S. Publication No. 2008/0075348) hereinafter “Rappaport” and Pederson et al. (U.S. Publication No. 2009/0306509) hereinafter “Pederson” as applied to claim 1 above, and further in view of Endo et al. (U.S. Publication No. 2011/0150310) hereinafter “Endo”.
Regarding claim 2, Vince as modified by Rappaport and Pederson discloses the system for tissue characterization including a processor configured to determine the signal property value based on the angle of incidence [see [0216] and [0249] of Rappaport disclosing that the classification of the images in the database is done in correspondence with their angle of incidence]
Vince as modified by Rappaport does not expressly discloses that the processor is configured to: receive an input from a user interface indicating of the angle of incidence.
Endo, directed towards a correlation processing apparatus configured to classify images based on a database [see abstract of Endo] further discloses that the [see [0156] of Endo] 
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the system of Vince as modified by Rappaport further and make the processor configured to receive an input from a user interface indicating of the angle of incidence and determining the signal property value based on the indication according to the teachings of Endo in order to provide a manual way of determining and inputting the angle [see [0156] of Endo]
Regarding claim 14, Vince as modified by Rappaport discloses the probe [see rejection of claim 1 above.]
Vince as modified by Rappaport does not expressly disclose that the probe comprises an optical coherence tomography (OCT) probe.
Endo further discloses that the probe comprises an optical coherence tomography (OCT) probe.[see [0005] and [0135] of Endo]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the system of Vince as modified by Rappaport further and make the probe comprise of an optical coherence tomography (OCT) system according to the teachings of Endo in order to provide a reliable and widely used medical imaging modality [see [0004] of Endo]

Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vince et al. (U.S. Publication No. 2004/0152983) hereinafter “Vince” in view of Rappaport et al. (U.S. Publication No. 2008/0075348) hereinafter “Rappaport” and Pederson et al. (U.S. Publication No. 2009/0306509) hereinafter “Pederson” as applied to claim 1 above, and further in view of Karssemeijer et al. (U.S. Patent No. 6,301,378) hereinafter “Karssemeijer”.
Regarding claim 6, Vince as modified by Rappaport and Pederson discloses all the limitations of claim 1 above [see rejection of claim 1]
Vince as modified by Rappaport and Pederson does not disclose that the processor is configured to classify the tissue as isotropic or anisotropic.
Karssemeijer, directed towards classification of the tissue images [see abstract of Karssemeijer] disclose that the processor is configured to classify the tissue as isotropic or anisotropic. [see column 8, last 5 lines and column 9, lines 1-12]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the system of Vince as modified by Rappaport and Pederson further and classify the tissue as isotropic or anisotropic according to the teachings of Karssemeijer in order to determine the locations or intensities of suspicious masses in the digital images [see column 3, last 4 lines to column 4, lines 1-15]

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJAN - SABOKTAKIN whose telephone number is (303)297-4278.  The examiner can normally be reached on M-F 10 am-2 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Marjan Saboktakin/
Examiner, Art Unit 3793

/AMELIE R DAVIS/Primary Examiner, Art Unit 3793